  8:20-cv-00078-RGK-PRSE Doc # 14 Filed: 08/13/20 Page 1 of 1 - Page ID # 47




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DARRELL W. JENKINS,                                           8:20CV78

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

NEW WEST SPORTS MEDICINE, et al.,

                    Defendants.



      On May 29, 2020, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. (Filing No. 11.) Thereafter, the court
granted Plaintiff a 30-day extension of time, until July 29, 2020, to file an amended
complaint. (Filing No. 13.) To date, Plaintiff has not filed an amended complaint or
taken any other action in this matter.

      IT IS THEREFORE ORDERED: This matter is dismissed without prejudice
because Plaintiff failed to prosecute it diligently and failed to comply with this
court’s orders. The court will enter judgment by a separate document.

      Dated this 13th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
